Citation Nr: 1135153	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to a service-connected disability.

4.  Entitlement to an initial compensable rating for the service-connected residuals of the left foot condylectomy fourth proximal phalanx (also referred to as left foot condition), currently evaluated as noncompensably disabling.  

5.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2008 rating decision denied service connection for the Veteran's left foot condition, diabetes mellitus, hypertension, neuropathy of the upper and lower extremities, as well as the Veteran's claim for a TDIU.  

The April 2009 rating decision granted service connection for the Veteran's left foot condition, and evaluated it as noncompensably disabling, effective January 23, 2007.  In his April 2009 substantive appeal, the Veteran submitted what can be construed as a notice of disagreement with respect to the noncompensable disability rating assigned for his left foot condition.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.
In May 2011, the Veteran testified at a hearing conducted at the Waco RO before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The issues of entitlement to an initial increased rating for the service connected left foot condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO, in Washington, DC.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable disposition of the issues adjudicated herein has been obtained.  

2.  Diabetes mellitus, type II, did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service, including herbicide exposure.  

3.  Hypertension did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service, or secondary to a service-connected disability.  

4.  Neuropathy of the upper and lower extremities was first shown many years after separation from service and has not been shown to be causally or etiologically related to the military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

3.  Neuropathy of the bilateral upper extremities and lower extremities was not incurred in active service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, with respect to the Veteran's claims seeking service connection for diabetes mellitus, hypertension, and neuropathy of the upper and lower extremities, the Board does acknowledge that the RO issued to the Veteran a letter in February 2007, prior to the appealed January 2008 rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The February 2007 letter satisfied the duty to notify provisions concerning his claims seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  In addition, the February 2007 letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all private medical records and Social Security Administration (SSA) records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

Relevant medical records from private medical facilities, to include Hendrick Medical Center, Endocrinology Associates, the Abilene Pain Consultants, and Neurology Associates, pertaining to treatment the Veteran received for his hypertension, diabetes mellitus and diabetic neuropathy have all been obtained and associated with the Veteran's claims file.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board acknowledges that the Veteran has not had VA examinations specifically for his claims of diabetes mellitus, hypertension and neuropathy of his upper and lower extremities.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be discussed more thoroughly below, there is no evidence that the Veteran's diabetes mellitus, hypertension and neuropathy of his upper and lower extremities arose as a result of an event in service.  In this regard, the Veteran's service treatment records are clear for any evidence of diabetes mellitus, hypertension, and neuropathy of his upper and lower extremities.  In addition the post-service medical records are absent for evidence of diabetes mellitus and hypertension which manifested to a compensable degree or more within one year from the date of his separation from service in January 1964.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Rather, the evidence of record reflects that the first diagnoses of diabetes mellitus, hypertension and neuropathy were not made until several decades after the Veteran's separation from service.  There is also no indication of a causal connection between these diagnoses and the Veteran's service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

      A. Diabetes Mellitus, Type II

The Veteran contends that he acquired diabetes mellitus as a result of his years in service, to include his exposure to Agent Orange while serving aboard the USS Thetis Bay.  Specifically, during his May 2011 hearing, the Veteran testified that he served aboard this ship while it was docked at Da Nang Harbor, and he was tasked with unloading provisions for delivery to the supply base at Da Nang Harbor.  When asked if he ever set foot in Vietnam, the Veteran responded that he had not, and that he helped deliver the supplies while aboard the ship.  See May 2011 Hearing Transcript, pp. 2-3, 7-8.  

In this regard, the Board notes that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  

According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam (RVN) means service in the RVN or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the RVN.  Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peak, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

The Veteran's DD Form 214 indicates that he had one year and one month of foreign and/or sea service, and that his military occupational specialty (MOS) was that of General Warehouseman.  The Veteran's service treatment records also verify that he served aboard the USS Thetis Bay in 1961.  

However, based on the evidence of record, there is no concrete evidence establishing that the Veteran set foot inside the Republic of Vietnam.  There are no records which reflect that the USS Thetis Bay was docked at Da Nang Harbor anytime from January 1962 to May 1975.  Indeed, even if there were records to substantiate this assertion, there is no documentation to show whether the Veteran was on the shore crew assigned to deliver supplies to the supply base at Da Nang Harbor.  The Veteran has not submitted a statement asserting that he personally went ashore in Vietnam.  Furthermore, during his May 2011 hearing, the Veteran testified that he did not go ashore in Vietnam.  See Hearing Transcript, p. 7.  While he stated that his duties included delivering supplies to the supply base in Da Nang Harbor, he specifically denied setting foot in Vietnam, and responded that he carried out his duties while staying aboard the ship.  Therefore, the Board finds that the Veteran is not entitled to service connection for diabetes mellitus, type 2, under the presumptive provisions in the law regarding diseases due to herbicide exposure.  

Notwithstanding the presumption, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2010); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

The Veteran also maintains that his diabetes mellitus was incurred during service as a result of the type of food provided to him by the military.  See Hearing Transcript, p. 4

Here, the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of diabetes mellitus.  The clinical evaluation of his endocrine system is shown to be normal on his January 1960 enlistment examination, and he did not mark to have ever had any sugar or albumin in his urine in the report of medical history.  In addition, the Veteran's January 1964 separation examination did not reveal any abnormalities in his endocrine system.  The remainder of the Veteran's service treatment records are clear of any mention, treatment or diagnosis of diabetes mellitus.  Moreover, the medical evidence does not show that the Veteran sought treatment for diabetes mellitus immediately following his period of service or for several decade thereafter.  As such, the Board finds that diabetes mellitus did not manifest in service or within one year thereafter.  

Indeed, the Board observes that the post-service record on appeal is negative for any findings of complaints, treatment or diagnosis of diabetes mellitus until nearly three decades after service.  During his hearing, the Veteran testified that he was first diagnosed with diabetes mellitus in 1992.  See Transcript, p. 3.  In a May 2006 Questionnaire, the Veteran indicated that he was first diagnosed with diabetes mellitus, type II, in December 1992, twenty-eight years after his separation from service.  The first post-service record reflecting a diagnosis of diabetes mellitus type II was an April 1995 progress note that was issued over thirty years after the Veteran's separation from service.  There is no evidence that the Veteran sought treatment for, or was diagnosed with diabetes earlier than these dates.  Therefore, the Board finds that diabetes mellitus, type II, did not manifest during service or for at least another twenty-eight years thereafter.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  In this regard, the evidence of record indicates that there was no diagnosis of diabetes mellitus until many years after service.  Thus, the evidence of record indicates that diabetes mellitus did not manifest until nearly three decades after the Veteran's separation from service.  

In addition to the lack of evidence showing that diabetes mellitus manifested during service or within close proximity thereto, the medical evidence of record does not link the Veteran's current diabetes mellitus to his military service.  The Veteran asserts that his diabetes developed as a result of the type of food provided during military service, and testified during his hearing that some of his physicians had related his diabetes to his service.  See Transcript, p. 4.  However, the records are clear for a medical opinion regarding the etiology of the Veteran's diabetes mellitus.  As noted above, the medical evidence does not show that there was an event, disease, or injury in service to which current diabetes mellitus could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Nor is there any competent medical evidence of record, which links any current disorder to an event, disease or injury in service.  

The remainder of the Veteran's private treatment records indicate that he continued to receive treatment and care for his diabetes mellitus, and a number of these records reflect the Veteran's family history of diabetes.  A February 1999 letter issued by the Veteran's private physician, Dr. D.V., noted that the Veteran had a positive family history of diabetes and indicated that his mother, father and brother all have diabetes.  In his May 2006 Questionnaire Form, the Veteran also marked that he had a family history of diabetes mellitus, that he did not take insulin, and that he had never experienced an episode of ketoacidosis.  While these treatment records reflect the Veteran's diagnosis of and treatment for diabetes mellitus, type II, there is nothing in these records relating the Veteran's diabetes mellitus to his service and/or the type of food he ate while in the military.  

The Board acknowledges the Veteran's statements that his diabetes mellitus arose in service.  However, there is no competent medical evidence that provides a link between the Veteran's diabetes mellitus type II and his military service.   The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, in this case, the Veteran is not providing statements related to a simple diagnosis or symptomatology, but is instead rendering an opinion as to the etiology of his diabetes mellitus, type II.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran had the medical background to offer such an opinion.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  The Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.

In this case, the Board finds that the Veteran's service treatment records and private treatment records are entitled to more probative weight than the Veteran's assertion that his diabetes mellitus arose as a result of service.  The service treatment records are clear for any findings, notations, treatment or diagnosis of diabetes mellitus, or any indication of an abnormal endocrine system.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Indeed, the Veteran's first documented diagnosis of diabetes was not until approximately three decades after his separation from service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the competent medical evidence of record does not link the Veteran's diabetes mellitus to service, but rather alludes to his family history of diabetes.  As such, a nexus to service has still not been shown.  

Therefore, the Board finds that diabetes mellitus, type II, did not manifest during service or indeed until approximately three decade thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Thus, service connection for diabetes mellitus, type II, is not warranted.  

      B.  Hypertension

The Veteran contends that his hypertension arose during service.  He further maintains that his hypertension is secondary to his diabetes mellitus.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for hypertension.  In the January 1960 enlistment examination, the Veteran was shown to have a blood pressure reading of 120/80, and he denied having a history of high or low blood pressure in his report of medical history.  The remainder of the Veteran's service treatment records are clear for any signs of elevated blood pressure readings, and he was shown to have a blood pressure reading of 116/76 at his January 1964 separation examination.  Indeed, the Veteran's service treatment records, are clear of any treatment for or diagnosis of hypertension.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  The medical evidence of record does not show that the Veteran sought treatment for hypertension immediately following his period of service or for several years thereafter.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of hypertension until many decades after service.  In fact, the first post-service record pertaining to the Veteran's hypertension are private progress notes dated in July 1990, nearly twenty-six years after his separation from service.  These medical notes reflect a blood pressure reading of 110/78, and a diagnosis of hypertension.  The remainder of the Veteran's post-service private treatment records dated from 1995 - 2006 reflect findings of elevated blood pressure readings and a continued diagnosis of hypertension.  

As previously noted above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hypertension manifested during service or within close proximity thereto, the medical evidence of record does not link the Veteran's current hypertension to his military service.  As noted above, the medical evidence does not show that there was an event, disease, or injury in service to which current hypertension could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Nor is there any competent medical evidence of record, which links any current disorder to an event, disease or injury in service.  While the private treatment records reflect the Veteran's high blood pressure readings and his diagnosis of hypertension, there is nothing in these records that relates the Veteran's hypertension to service.  Indeed, in the February 1999 letter, Dr. J.V. noted that the Veteran also had a positive family history for hypertension - namely that both his parents had hypertension.  

As discussed previously, the Veteran has not had a VA examination because the evidence of record does not corroborate the Veteran's assertions that he developed hypertension in service or that he suffered an event, injury or disease in service and that his claimed disability is etiologically related to the claimed event, injury or disease.  See 38 C.F.R. §§ 3.159(4)(b) & (c).  

In this case, the Board finds that the Veteran's service treatment records and private treatment records are entitled to more probative weight than the Veteran's assertion that his hypertension arose as a result of service.  The Veteran's service treatment records reflect that he regularly sought treatment for problems with his left foot, however, the records are clear for any complaints of, or treatment for high blood pressure.  The January 1964 separation examination reflecting normal blood pressure readings, and no diagnosis of hypertension is more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  
The Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to offer opinions on a medical diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for hypertension to be more persuasive than the evidence in favor of the claim.  Although the Veteran currently has hypertension and has indicated that the condition arose in service, his separation examination does not reflect any reports of complaints, treatment, or diagnosis of hypertension or high blood pressure.  In addition, the Veteran's first documented complaints of hypertension were not until many years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after careful consideration, the Board concludes that the clinical and objective medical evidence in this case is more accurate and more probative than the statements of the Veteran, offered more than forty years after his discharge from service.  See Curry, 7 Vet. App. at 68.  

The Board does acknowledge the Veteran's assertions that his hypertension is related to his military service, to include as secondary to his diabetes mellitus.  The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  While the Veteran has a current diagnosis of hypertension, he is not service connected for diabetes mellitus.  As such, service connection for hypertension is not warranted on a direct or secondary basis.  

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for hypertension is not warranted.  

      C.  Neuropathy Of The Upper And Lower Extremities

The Veteran contends that he currently suffers from neuropathy of his upper and lower extremities, to include as secondary to his diabetes mellitus.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for peripheral neuropathy of his upper and lower extremities.  

The Veteran's service treatment records are devoid of any findings, complaints, treatment or diagnosis of neuropathy of the upper and lower extremities.  His January 1960 enlistment examination revealed a normal clinical evaluation of his upper and lower extremities as well as his neurologic system, and the Veteran denied any history of cramps in his legs, lameness, paralysis or neuritis.  His January 1964 separation examination also did not reveal any abnormalities in his neurological system or in his upper/lower extremities, and the Veteran had a physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Moreover, the medical evidence of record does not show that the Veteran sought treatment for neuropathy of his upper and lower extremities immediately following his separation from service or for many years thereafter.  Therefore, the Board finds that neuropathy of the upper and lower extremities did not manifest in service or for many years thereafter.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of neuropathy until several decades after service.  In fact, the first post-service record pertaining to the Veteran's complaints of numbness in his lower extremities is dated in June 1995.  During this treatment visit, the Veteran's physician, Dr. Q.R. noted that the Veteran fell while grocery shopping, and had been experiencing soreness in his lower back and severe sciatica in his left lower extremity since.  In a December 1996 treatment report, Dr. Q.R. noted that after receiving conservative treatment for his lower back symptoms, the Veteran was released to work in June 1995, and was stable until August 1996, when "he lifted heavy pallets at work" and triggered his low back pain.  Upon evaluating the Veteran, Dr. Q.R. noted the Veteran's complaints of pain in his lower back that radiated to his left lower leg.  Follow up treatment records issued by Dr. Q.R. and by the Veteran's physical therapists continue to reflect the Veteran's reports of pain and numbness in his upper and lower extremities.  He was evaluated by Dr. G.H. in December 1998 and diagnosed with lumbar radiculopathy of the right leg with nerve root irritation.  

In February 1999, the Veteran was seen by Dr. D.V., with complaints of right leg pain, and underwent an electromyogram (EMG) of the right leg, the findings of which revealed chronic neurogenic changes in the foot.  Based on his review of the Veteran's medical history, as well as his discussion with and evaluation of the Veteran, Dr. D.V. diagnosed the Veteran with mild diabetic polyneuropathy.  During a March 1999 follow-up visit, another one of the Veteran's private physicians, Dr. M.M., confirmed the diagnosis of diabetic polyneuropathy and described it as "more in the femoral nerve and usually think of as a peripheral neuropathy."  Dr. M.M. further stated that the Veteran's diabetic polyneuropathy "has affected his femoral nerve out of proportion to the others."  

The remainder of the Veteran's medical records reflect a continued diagnosis of diabetic polyneuropathy.  The SSA determination sheet reflects the Veteran's primary diagnosis of diabetic neuropathy and a secondary diagnosis of disorders of the back (discogenic and degenerative).  See October 1999 Disability Determination and Transmittal Form.  

The Board acknowledges that some of these records reflect a general diagnosis of polyneuropathy (February 1999 report issued by Dr. J.V; March 1999 private letter issued by Dr. M.M.; April 1999 letter issued by Drs. J.K. and G.H.), while others reflect a diagnosis of polyneuropathy in the right lower extremity (see medical notes issued by Dr. D.S. dated in March 1999 and June 1999).  However, according to Dorland's Medical Dictionary, polyneuropathy is defined as "neuropathy of several peripheral nerves simultaneously."  Dorland's Illustrated Medical Dictionary 1281 (31st ed. 2007).  

In this case, the Veteran was clearly diagnosed with diabetic polyneuropathy.  As noted above, the Veteran's service treatment records are clear for any signs, complaints, treatment or diagnosis of neuropathy in the upper and lower extremities.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  

As previously discussed above, the first post-service evidence of record reflecting the Veteran's complaints of pain and numbness in his extremities was dated in June 1995, more than thirty years after he left service.  The first post-service medical evidence of record reflecting his diagnosis of neuropathy was in February 1999, over thirty-five years after his separation from service.  The Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between a current diagnosis and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that neuropathy of the bilateral upper and lower extremities did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that neuropathy of the upper and lower bilateral extremities manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's active service.  As noted above, the medical evidence does not show that there was an event, disease, or injury in service to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Nor is there is any medical evidence of record that links any current disorder to a disease or injury in service.  Indeed, the medical records referenced above indicate that the Veteran's neuropathy developed as a result of his diabetes.  In fact, the Veteran has not even alleged that the neuropathy of his upper and lower extremities is directly related to service, as he has instead claimed that this disorder is secondary to his diabetes mellitus.  Therefore, the Board finds that the neuropathy of the Veteran's upper and lower extremities did not manifest during service and has not been shown to be causally or etiologically to an event, disease, or injury in service.  

With respect to the Veteran's contentions that the neuropathy of his upper and lower extremities is secondary to his diabetes, the Board acknowledges that the medical evidence supports this contention.  Indeed, the February 1999 and March 1999 private treatment reports reflect his diagnosis of diabetic polyneuropathy.  In the February 1999 letter, Dr. J.V. observed a "very mild femoral nerve involvement with [the Veteran's] diabetes" and noted that "monitoring and control of [the Veteran's] diabetes is essential here."  In addition, follow-up medical records reflect a continual diagnosis of diabetic neuropathy.  However, as previously stated above, secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The fact remains that service connection has not been established for the latter disability.  As such, service connection for neuropathy of the upper and lower extremities is not warranted on a secondary basis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for neuropathy of the upper and lower extremities.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for neuropathy of the upper and lower extremities is not warranted-on a direct or secondary basis.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure, is denied.  

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to a service-connected disability, is denied.  

REMAND

Left Foot Condition

By way of background, the Veteran was awarded service connection for residuals of the left foot condylectomy fourth proximal phalanx in an April 2009 rating decision.  He was assigned a noncompensable disability evaluation for this disability.  In the April 2009 substantive appeal, the Veteran contended that he is entitled to a higher (compensable) disability rating and that his left foot symptoms are more severe than his current noncompensable disability rating reflects.  This statement was made within one year of the of the notice of the April 2009 rating decision.  A notice of disagreement (NOD) as to this issue can therefore be construed from that statement.  See 38 C.F.R. § 20.201.  Indeed, the claims file does not reflect that a statement of the case (SOC) regarding the Veteran's increased rating claim has yet been furnished to him.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  .  Under these circumstances, an SOC concerning the issues of entitlement to an initial compensable disability evaluation for the service-connected left foot condition should be issued.  

TDIU

In his May 2007 claim, the Veteran maintained that his now service-connected left foot condition, as well as additional disabilities for which he is not service connected for, preclude employment.  Employment records received from the Veteran's most recent employer reflect that he last worked as a long-haul truck driver for a trucking company in July 1999, prior to his retirement.  

The Veteran was afforded a VA examination for his left foot condition in June 2008.  During the examination, the Veteran attributed his decision to retire on multiple medical reasons.  After interviewing the Veteran regarding his medical condition, and conducting a physical examination of his left foot, the examiner determined that the Veteran's left foot disability did not affect his activities of daily living.  However, the examiner did not discuss the effect of the Veteran's left foot disability on his employability, nor did he comment on whether his left foot disability was so severe as to preclude gainful employment.  Based on the evidence of record, it is unclear how much the Veteran's now service-connected left foot disability contributed to his inability to work, as opposed to his non-service connected disabilities.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Since the Veteran seeks a higher disability rating for his service-connected left foot disability, additional development with respect to this claim is necessary before the Veteran's TDIU claim can be adjudicated.  As such, the claims for entitlement to an initial compensable rating for the left foot condition and a TDIU are inextricably intertwined.  For this reason, the issue of entitlement to an initial compensable rating for the service-connected left foot condition must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

1.  Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the occupational impairment caused by his service-connected left foot condition.  The relevant documents in the claims folder should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  All indicated studies or testing should be conducted.  

The examiner should opine as to the impact of the service-connected left foot disability on the Veteran's ability to obtain and maintain substantially gainful employment.  A complete rationale should be provided for all opinions expressed.  

3.  Thereafter, furnish the Veteran and his representative an SOC regarding the issue of entitlement to an initial compensable rating for service-connected residuals of the left foot condylectomy fourth proximal phalanx.  Only if the Veteran perfects a timely appeal should the claim be certified to the Board and any necessary development should be conducted, to include addressing whether an initial compensable evaluation is assignable. 

4.  Also, readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


